                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

JOHN LEATO; LAURINA LEATO;
and MELISSA GLAROS                                                              PLAINTIFF

V.                              CASE NO. 5:19-CV-05130

TEACHERS CREDIT UNION .and
TRI-FORCE, INC.                                                             DEFENDANTS

                                 OPINION AND ORDER

      John and Laurina Leato, husband and wife, and Melissa Glaros, the mother of the

Leatos' five-year-old grandchild, filed this lawsuit under the Fair Debt Collection Practices

Act ("FDCPA"). They proceed pro se and in forma pauperis ("IFP"). Plaintiffs have

named as Defendants Teachers Credit Union and Tri-Force, Inc. The case is before the

Court for pre-service screening pursuant to 28 U.S.C. § 1915(e)(2).

                                   I.   BACKGROUND

       According to the allegations of the Complaint, the Defendants are engaged in the

collection of debts within the State of Indiana. Plaintiffs allege the principal purpose of

the Defendants' businesses is the collection of debts allegedly owed to third parties.

       Within the past year, Plaintiffs allege that Defendants attempted to collect a

consumer debt from them .       Plaintiffs reside in Arkansas.    Plaintiffs allege that the

Defendants attempted to collect a debt by means of robo-calling.         Plaintiffs state the

robo-calling began after they had sent "cease and desist" communication notices to all

parties.




                                              1
      Specifically, Plaintiffs allege that within the past year, 1 two identical voicemail

messages were left for Mrs. Leato. The messages were as follows:

      This message is solely intended for, Laurina Leato, if you are not this
      individual please disconnect the call at this time, and do not listen to this
      message. If you are Laurina Leato, please do not hang up. This is a
      second documented attempt to reach you regarding a complaint. We are
      in the process of pursuing this matter, applicable to the laws of your state.
      To avoid further action please press one to speak to a claims specialist in
      our office. If you are unable to speak to a claims specialist at this moment
      please return this call to 704-585-8987. Again that number is 704-585-
      8987. Your complaint number is 2018362740.

       Plaintiffs further allege that the voicemail messages did "not state the call was from

Tri-Force, Inc. ADAM SHAW-PRIVATE INVESTIGATOR, skip tracers on behalf of

TEACHERS CREDIT UNION."             The messages also failed to state the call was in

connection with an attempt to collect a debt.

       Plaintiffs allege that the Defendants violated the FDCPA in the following ways:     (1)

failing to disclosure the caller's identity when attempting to collect a debt; (2) engaging in

conduct that was designed to harass, oppress, and abuse Plaintiffs in connection with the

collection of a debt; (3) threatening to take legal action when they did not intend to take

such action ; (4) threatening to take action that cannot legally be taken and was not

intended to be taken ; and (5) leaving voicemail messages without stating that the

communication was an attempt to collect a debt.




1
  Plaintiffs do not provide the precise dates on which these calls were received.
However, they allege they occurred within the past year-presumably to establish that
the calls were made within the one-year statute of limitations for claims brought under the
FDCPA. 15 U.S.C . §1692k(d) ("an action ... may be brought .. . within one year from
the date on which the violation occurs") .
                                              2
                                    II.    LEGAL STANDARD

       The Court is obligated to screen an IFP case prior to service of process being

issued . A claim is frivolous when it "lacks an arguable basis either in law or fact. "

Neitzke v. Williams, 490 U.S. 319 , 325 (1989). A claim fails to state a claim upon which

relief may be granted if it does not allege "enough facts to state a claim to relief that is

plausible on its face ." Bell At/. Corp. v. Twombly, 550 U.S. 544 , 570 (2007). The Court

bears in mind , however, that when "evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim , we hold 'a prose complaint, however inartfully pleaded ,

. .. to less stringent standards than formal pleadings drafted by lawyers."' Jackson v.

Nixon , 747 F.3d 537 , 541 (8th Cir. 2014) (quoting Erickson v. Pardus , 551 U.S. 89 , 94

(2007)) .

                                          Ill.   DISCUSSION

       The first issue the Court must address is whether each of the named Plaintiffs has

standing to pursue this case . Article Ill of the United States Constitution extends the

"judicial power" of the federal courts only to concrete "Cases" and "Controversies ." U.S.

Const. art. Ill , § 2. 'To have standing , a 'plaintiff must have . . . suffered an injury in fact. "'

Demarais v. Gurstel Chargo, P.A., 869 F.3d 685 , 690 (8th Cir. 2017) (quoting Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)).             The Eighth Circuit summarized the

concept as follows:

       To establish injury in fact, a plaintiff must show that he or she suffered an
       invasion of a legally protected interest that is concrete and particularized
       and actual or imminent, not conjectural or hypothetical. A concrete injury
       must be de facto ; that is, it must actually exist. Both tangible and intangible
       injuries can be concrete. At [the screening stage], the standing inquiry
       must . . . be done in light of the factual allegations of the pleadings.

                                                    3
Id. at 690-91 (citations and internal quotation marks omitted) .

       In this case, the Complaint identifies two voicemail messages as FDCPA

violations.   Both voicemails were left for Laurina Leato. No communications to John

Leato or Melissa Glaros are mentioned in the Complaint.        Based on the allegations of

the Complaint, John Leato and Melissa Glaros lack stand ing to pursue th is action. They

will be dismissed .

       This leaves the claims asserted by Laurina Leato.2 "Congress recognized that

abusive debt collection practices contribute to harms that can flow from mental distress

.. .. Because Congress is well positioned to identify intangible harms that meet minimum

Article Ill requirements, its judgment is .. . instructive and important. " Demarais, 869

F.3d at 692 (citations and internal quotation marks omitted) . The Court finds that Laurina

Leato has alleged violations of a statutory right that would reasonably cause mental

distress and create the risk of real concrete harm . Id. She therefore appears to have

standing to pursue her claims-at least at this pre-service screening stage of the litigation.

       A plaintiff alleging a violation of the FDCPA, 15 U.S.C. § 1692 et seq., must

demonstrate: (1) she has been the object of collection activity arising from a consumer

debt; (2) the defendant attempting to collect the debt qualifies as a debt collector under

the Act; and (3) the defendant has engaged in a prohibited act or has failed to perform a



2 John Leato may not represent Laurina Leato. It is well settled that a pro se individual
may not represent another individual. See, e.g., Knoefler v. United Bank of Bismark, 20
F.3d 347 , 348 (8th Cir. 1994) ("A nonlawyer . . . has no right to represent another entity
. .. in a court of the United States"); Johns v. Cnty. of San Diego, 114 F.3d 874 , 876 (9th
Cir. 1997) ("While a non-attorney may appear pro se on his own behalf, '[h]e has no
authority to appear as an attorney for others than himself."').
                                               4
requirement imposed by the Act.   See, e.g., Pace v. Portfolio Recovery Assoc. , LLC, 872

F. Supp. 2d 861 , 864 (W.D. Mo. 2012).

      Given the allegations of the Complaint regarding the two voicemails left for her,

Laurina Leato has alleged sufficient factual support to "raise a reasonable expectation

that discovery will reveal evidence of [the conduct complained of]." Twombly, 550 U.S.

at 556. She has stated a plausible claim .

                                  IV.   CONCLUSION

      For the reasons stated, the claims of John Leato and Melissa Glaros are

DISMISSED WITHOUT PREJUDICE. They are terminated as Plaintiffs.

      The claims of Laurina Leato will proceed . The Complaint will be served on the

Defendants.                              fl
      IT 15 50 ORDERED on this /[/ day of September, 2019.




                                              5
